DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 20 Jun 2022 for application number 17/391,809. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 May 2022 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. [hereinafter as Pierce] (US 2018/0225132 A1 – as cited in IDS filed 02 Aug 2021) in view of Ittah (US 2019/0035010 A1).
In reference to claim 1, Pierce teaches a method, comprising: 
detecting contextual information corresponding to the foreground activity [Fig. 6B, para 0111 discloses determining and displaying application-specific content; paras 0026, 0028 disclose that application specific assistance and/or application-content-specific assistance may depend on the currently executing application, the application on the primary display, and/or the application on the currently viewable primary display, i.e. the foreground application]; 
presenting the contextual information to the user visually within the visual selector overlay [para 0111 discloses determining and displaying application-specific content]; and
adding, using the contextual overlay system, the contextual information to a list and storing the list on the device in response to received user input, wherein the list is configured to contain contextual information selected from page displays corresponding to a plurality of activities relating to one or more apps stored on the device [Fig. 6B, para 0111 discloses displaying a list of activities of application-specific content pertaining to an application].
However, Pierce does not explicitly teach superimposing, with a contextual overlay system, a visual selector overlay on a page displayed on a device, wherein the page corresponds to a foreground activity and wherein the superimposing is responsive to receiving user input invoking the foreground activity.
Ittah teaches superimposing, with a contextual overlay system, a visual selector overlay on a page displayed on a device, wherein the page corresponds to a foreground activity and wherein the superimposing is responsive to receiving user input invoking the foreground activity [Figs. 4A-4B, paras 0036-0038 disclose superimposing a number of items on an item when the item is added to a cart].
It would have been obvious to one of ordinary skill in art, having the teachings of Pierce and Ittah before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Pierce to include the functionality as taught by Ittah in order to obtain an application display system in which an overlay may be presented responsive to a user input invoking an activity. 
One of ordinary skill in the art wanted to be motivated to obtain an application display system in which an overlay may be presented responsive to a user input invoking an activity to provide an improved GUI for a long list of items [Ittah, para 0004].

In reference to claim 2, Pierce and Ittah teach the invention of claim 1 above.
Ittah further teaches The method of claim 1, further comprising:
navigating between two or more of the plurality of activities in response to receiving user input replacing one activity with another activity as the foreground activity running on the device; and selecting from the two or more activities contextual information that the contextual overlay system adds to the list [Figs. 4A-4B, paras 0036-0038 disclose superimposing a number of items on an item when the item is added to a cart; different items may be navigated, for instance, the yogurt and the juice].

In reference to claim 3, Pierce and Ittah teach the invention of claim 1 above.
Ittah further teaches The method of claim 1, further comprising:
receiving further user input specifying one or more modifications to the list; and modifying the list based on the one or more modifications specified; wherein the modifying is performed without the user navigating between the plurality of activities [Figs. 4A-4B, paras 0036-0038 disclose superimposing a number of items on an item when the item is added to a cart; the number of items may be increased or decreased, without navigating to another item].

In reference to claim 4, Pierce and Ittah teach the invention of claim 1 above.
Pierce further teaches The method of claim 1, further comprising:
sequentially invoking two or more apps in response to further user input to the device; receiving additional user input identifying contextual information in page displays corresponding to activities relating to the two or more apps; and automatically, with the contextual overlay system, adding the contextual information identified to the list [Fig. 4A, para 0088 discloses at 406 a list of photos which are associated with the application in focus, but are also associated with other applications and functions on the device, for instance, the application to take and/or store photos; taking/storing new photos would add recent photos to the list].

In reference to claim 5, Pierce and Ittah teach the invention of claim 1 above.
Pierce further teaches The method of claim 1, wherein the visual selector overlay is collapsible and expandable [para 0155 discloses that the overlays may be extensible and/or collapsible].

In reference to claim 6, Pierce and Ittah teach the invention of claim 5 above.
Pierce further teaches The method of claim 5, further comprising: receiving further user input identifying an activity within the list; and responsive to additional user input expanding the visual selector overlay to display a plurality of activities related to the activity identified based on receiving the user input [para 0089, 402 “View All”; para 0096, 412 “View Tabs”; para 0100, 416 “Read More”; para 0101, 418 “View All”; these citations give examples of user selectable options to view additional related content].

In reference to claim 7, Pierce and Ittah teach the invention of claim 1 above.
Pierce further teaches The method of claim 1, further comprising moving the visual selector overlay over the page displayed on a device, wherein the moving is in response to receiving further user input to the device [para 0155 discloses that the overlays may be movable by a user].

In reference to claims 8-13, claims 8-13 are rejected for the same reasons as that of claims 1-6, respectively.
In reference to claims 14-20, claims 14-20 are rejected for the same reasons as that of claims 1-7, respectively.

	Response to Arguments
	Note: the publication numbers for Pierce and Ittah referenced on page 2 of Applicant Arguments/Remarks filed 20 Jun 2022 are incorrect.
	On pages 2-3 of Applicant Arguments/Remarks, Applicant contends that the prior art does not teach, “detecting contextual information corresponding to the foreground activity”; Examiner respectfully disagrees. Pierce clearly discloses application specific assistance and/or application-content-specific assistance may be displayed along with the application in the foreground [Fig. 6B, para 0111 discloses determining and displaying application-specific content]. Pierce, paragraphs 0026, 0028 disclose that application specific assistance and/or application-content-specific assistance may depend on the currently executing application, the application on the primary display, and/or the application on the currently viewable primary display, i.e. the foreground application. Therefore, the prior art reasonably teaches, “detecting contextual information corresponding to the foreground activity”.
	Applicant further contends that the prior art does not teach, “presenting the contextual information to the user visually within the visual selector overlay”; Examiner respectfully disagrees. Pierce teaches displaying a foreground application and contextual information, as expressed above [para 0111 discloses determining and displaying application-specific content]. Pierce further teaches the ability to provide the information as overlays, as expressed in, for example, paragraph 0114. Ittah further teaches the ability to overlay or superimpose content on other content [Figs. 4A-4B, paras 0036-0038 disclose superimposing a number of items on an item when the item is added to a cart]. The combination of Pierce and Ittah would allow for contextual information to be overlaid on a foreground application.
	Applicant contends that the prior art does not teach, “adding, using the contextual overlay system, the contextual information to a list and storing the list on the device in response to received user input, wherein the list is configured to contain contextual information selected from page displays corresponding to a plurality of activities relating to one or more apps stored on the device”; Examiner respectfully disagrees. Pierce teaches, adding, using the contextual overlay system, the contextual information to a list and storing the list on the device in response to received user input, wherein the list is configured to contain contextual information selected from page displays corresponding to a plurality of activities relating to one or more apps stored on the device [Fig. 6B, para 0111 discloses displaying a list of activities of application-specific content pertaining to an application]. Here, Pierce teaches a list of application-specific content, i.e. contextual information, displayed in response to selection of a control. The application-specific content is content specific to Application A, i.e. contextual information selected from page displays corresponding to activities related to the app. Further examples can be seen in at least Figs. 4-5, those examples depicting lists of people and photos of a social media application, URLs and contacts of an email application, URLs and stories of website and news applications, etc. Therefore, the prior art reasonably teaches, “adding, using the contextual overlay system, the contextual information to a list and storing the list on the device in response to received user input, wherein the list is configured to contain contextual information selected from page displays corresponding to a plurality of activities relating to one or more apps stored on the device”.  
Applicant further contends that the prior art does not teach, “superimposing, with a contextual overlay system, a visual selector overlay on a page displayed on a device, wherein the page corresponds to foreground activity and wherein the superimposing is responsive to receiving user input invoking the foreground activity”; Examiner respectfully disagrees. Ittah teaches superimposing, with a contextual overlay system, a visual selector overlay on a page displayed on a device, wherein the page corresponds to a foreground activity and wherein the superimposing is responsive to receiving user input invoking the foreground activity [Figs. 4A-4B, paras 0036-0038 disclose superimposing a number of items on an item when the item is added to a cart]. The number, i.e. visual selector overlay, appears in response to a user adding an item to a cart, i.e. receiving user input to invoke a foreground activity. The arguments mention a “floating” graphical user interface; no claim language exists to further specify the nature of this. Clearly, the number overlay of Ittah is superimposed on the page, which is what the claim currently requires. As such, the prior art reasonably teaches, “superimposing, with a contextual overlay system, a visual selector overlay on a page displayed on a device, wherein the page corresponds to foreground activity and wherein the superimposing is responsive to receiving user input invoking the foreground activity”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANDREW CHUNG/Examiner, Art Unit 2173 
                                                                                                                                                                                                       
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173